MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
                                                                       Jul 08 2015, 8:53 am
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.




      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Perry D. Shilts                                           Cathleen M. Shrader
      Shilts Law Office                                         Emily S. Szaferski
      Fort Wayne, Indiana                                       Barrett & McNagny
                                                                Fort Wayne, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Mohammed Nadeem,                                          July 8, 2015

      Appellant-Respondent,                                     Court of Appeals Case No.
                                                                02A04-1407-DR-343
              v.                                                Appeal from Allen Superior Court
                                                                The Honorable Charles F. Pratt,
      Shahidatul Abubakar,                                      Judge
                                                                Trial Court Cause No.
      Appellee-Petitioner
                                                                02D07-1212-DR-957




      Mathias, Judge.

[1]   The Allen Superior Court issued an order dissolving the marriage between

      Mohammed Nadeem (“Husband”) and Shahidatul Abubakar (“Wife”).

      Husband appeals and presents four issues, which we restate as:




      Court of Appeals of Indiana | Memorandum Decision No. 02A04-1407-DR-343 | July 8, 2015   Page 1 of 22
      I.      Whether the trial court abused its discretion in valuating certain marital
              assets as of the date of the filing of the petition for dissolution instead of
              the date of the dissolution hearing;

      II.     Whether the trial court abused its discretion in refusing to consider funds
              Husband received from his parents as a loan;

      III.    Whether the trial court abused its discretion in awarding to Wife sixty
              percent of the marital estate and awarding to Husband forty percent of
              the marital estate;

      IV.     Whether the trial court abused its discretion in ordering Husband to pay
              $14,000 of Wife’s attorney’s fees.

[2]   We affirm.


                                     Facts and Procedural History

[3]   The parties were married in December 1992, when both were in college.

      Husband completed his bachelor’s degree and later a master’s degree, but Wife

      completed only about one year of courses. The marriage produced five children:

      O.N., born in 1993; Sh.N., born in 1996; S.N., born in 1999; F.N., born in

      2002; and M.N., born in 2008. At the time of dissolution, Husband was fifty

      years old, and Wife was forty-one years old. Wife was a homemaker and the

      children’s primary caregiver. Husband worked for various companies during

      the marriage.

[4]   From 2005 to 2007, Husband worked for Alcan Inc. in India and earned

      approximately $130,000 per year, not including bonuses and his expenses in

      India, which included housing, transportation, and tuition for the children.

      From 2007 to 2011, Husband worked for Terex Corp. in India, where his base

      salary was approximately $150,000 per year. In 2007, Husband began to work


      Court of Appeals of Indiana | Memorandum Decision No. 02A04-1407-DR-343 | July 8, 2015   Page 2 of 22
      for Paharpur 3P (“Paharpur”), where he was the managing director/chief

      executive officer (“CEO”). After 2011, Husband’s employment was divided

      between time in India and time in Indiana. Husband typically spent three weeks

      per month in India and one week per month in Fort Wayne, where Wife and

      the children lived. As CEO, his base salary was approximately $150,000 per

      year. In addition, many of his expenses in India were paid by the company,

      including a car and driver, housing in India, and regular trips between India

      and Fort Wayne.


[5]   In 2012, Wife became involved in a physical relationship with Husband’s

      nephew, her children’s cousin. When Husband discovered this, he became

      emotionally distraught and was prescribed antidepressant medications.

      Husband even discharged a firearm at the parties’ home while arguing with his

      nephew about his affair with Wife. Eventually, the parties and their children

      went to India, but Wife and the children returned to Indiana after one week.


[6]   The parties attended marital counseling, which was ultimately unable to repair

      their marital relationship. On December 27, 2012, at one of the counseling

      sessions, Wife served Husband with her petition for dissolution. At this time,

      the trial court entered a provisional order preventing either party from

      transferring, encumbering, concealing, or disposing of the marital property

      except for necessary expenses. Also, during the pendency of the dissolution, the

      parties shared physical custody of the children under what the trial court

      referred to as a “bird’s nest” arrangement, whereby the children remained at the



      Court of Appeals of Indiana | Memorandum Decision No. 02A04-1407-DR-343 | July 8, 2015   Page 3 of 22
      marital home at all times, and the parents lived in the marital home only when

      they had physical custody of the children.

[7]   After Wife had filed the petition for dissolution, Husband informed Wife that

      he had earlier resigned as CEO of Paharpur, apparently because of his

      emotional state. However, Husband did not inform Wife or their marital

      counselor of his resignation until after Wife had filed for dissolution. Husband

      instead took a job with Paharpur as an “advisor” to the office of the CEO, even

      though another CEO was not selected. As an advisor, Husband’s salary

      substantially decreased to $80,000 per year, with no bonuses or other

      perquisites. Thus, Husband was now personally responsible for the expenses

      associated with him working in India and travelling back and forth between

      India and Indiana.


[8]   As found by the trial court, Husband “made multiple efforts to make life as

      difficult as possible for [Wife] during the pendency of the [dissolution] case.”

      Appellant’s App. p. 26. For example, Husband allowed the lease to expire on

      the vehicle Wife used to transport the children and made no effort to help Wife

      find other means of transportation for the children. Husband also denied Wife

      access to their daughter’s car. When Husband eventually did allow Wife to

      have access to their daughter’s car, he surreptitiously attached a GPS device to

      the car in an attempt to track Wife’s whereabouts, despite an order from the

      trial court to the contrary. He also accessed Wife’s computer without her

      knowledge or consent.



      Court of Appeals of Indiana | Memorandum Decision No. 02A04-1407-DR-343 | July 8, 2015   Page 4 of 22
[9]    Husband also attempted to harm Wife’s reputation in the local Islamic

       community by showing, or attempting to show, explicit photos and videos of

       Wife to various members of that community. He also discussed Wife’s affair

       with his nephew in front of the children and even attempted to show the explicit

       photos of Wife to their daughter. Husband failed to pay for financial obligations

       that were in Wife’s name despite the provisional order requiring him to do so;

       yet, Husband kept current on the financial obligations that were in his name.


[10]   Wife’s capability or willingness to supervise the children declined at this time,

       especially in the area of school attendance and overseeing the activities of the

       oldest daughter and her friends. Husband would spend approximately eight

       days per month with the children, and Wife would spend the remaining days

       with the children.


[11]   The trial court held a dissolution hearing on March 21 – 25, 2014. On July 7,

       2014, the trial court entered a dissolution decree containing findings of fact and

       conclusions of law deciding issues of child custody and support and the division

       of marital assets. Husband now appeals.


                               I. Date of Valuation of Marital Assets

[12]   Husband first challenges the trial court’s decision to value certain marital assets

       as of the date of the filing of the petition for dissolution instead of the date of

       the dissolution hearing. At the time of the filing of the petition, the marital

       assets included the following accounts:




       Court of Appeals of Indiana | Memorandum Decision No. 02A04-1407-DR-343 | July 8, 2015   Page 5 of 22
               Asset                                                       Value
               Chase Account No. 0036 ....................... $11,417.00
               Citibank Account No. 3538.................... $14,995.00
               TD Ameritrade Account No. 2548 ....... $102,807.00
               JP Morgan Chase Account No. 8214 ...... $68,792.00
               TOTAL ............................................... $198,011.00

       See Appellant’s App. p. 34.

[13]   By the time of the date of the dissolution hearing, however, these accounts had

       been depleted to a total of only $395.00. By awarding him these now-depleted

       assets, Husband claims that the trial court awarded him effectively none of the

       marital estate.


[14]   The trial court has broad discretion in determining the value of property in a

       dissolution action, and its valuation will only be disturbed for an abuse of that

       discretion. Trabucco v. Trabucco, 944 N.E.2d 544, 557-58 (Ind. Ct. App. 2011),

       trans. denied. With regard to the date for the valuation of a marital asset, our

       courts have long held that trial courts have discretion to value the marital assets

       at any date between the date of filing and the date of the final hearing, and we

       will reverse the trial court’s decision as to a valuation date only where it is

       clearly against the logic and effect of the facts and circumstances before the trial

       court. Id. at 558. In our review of the trial court’s valuation decision, we will

       not weigh evidence but will consider the evidence in a light most favorable to

       the judgment. Id. Although the date selected for the valuation of an asset has

       the effect of allocating the risk of a change in the asset’s value to one party or

       the other, this allocation of risk is entrusted to the discretion of the trial court.

       Court of Appeals of Indiana | Memorandum Decision No. 02A04-1407-DR-343 | July 8, 2015   Page 6 of 22
       Id. The choice to assign an early valuation date to an asset that later decreases

       in value is not necessarily an abuse of discretion. Id.


[15]   We discussed the broad scope of the trial court’s discretion in such matters in

       Trabucco. There, we noted that our court had previously held that “‘where . . .

       the value of a marital asset changes radically between the date of final

       separation and the final hearing, it is an abuse of the trial court’s discretion to

       select a valuation date that does not account for the events contributing to that

       change.’” Id. at 558-59 (quoting Quillen v. Quillen, 659 N.E.2d 566, 570-73 (Ind.

       Ct. App. 1995), trans. granted). Our supreme court granted transfer in Quillen,

       affirmed the trial court, and held our opinion in Quillen had impermissibly

       impinged upon the discretion of the trial court. See id. at 559 (citing Quillen v.

       Quillen, 671 N.E.2d 98, 103 (Ind. 1996)). Our supreme court reiterated that the

       selection of a valuation date for a particular marital asset has the effect of

       allocating the risk of change in the value of that asset during the pendency of

       the proceedings and that the allocation of such risk is entrusted to the discretion

       of the trial court. Quillen, 671 N.E.2d at 103. With this standard of review in

       mind, we address Husband’s arguments regarding the trial court’s choice of

       valuation date.


[16]   Husband lists thirteen reasons why he believes the trial court abused its

       discretion in choosing to value the accounts at issue as of the date of filing.

       First, he takes issue with the trial court’s characterization of his decision to

       resign as CEO of Paharpur as “poor judgment.” Appellant’s App. p. 35.

       Husband claims that this finding by the trial court implies some sort of fault on

       Court of Appeals of Indiana | Memorandum Decision No. 02A04-1407-DR-343 | July 8, 2015   Page 7 of 22
       his part, and he correctly notes that Indiana is a “no fault” divorce state.

       However, Husband’s argument misses the mark. As Wife correctly notes, the

       concept of “fault” in a no-fault dissolution refers to the reason why the marriage

       failed, not fault for why a certain asset has been depleted. See e.g., Haville v.

       Haville, 825 N.E.2d 375, 379 (Ind. 2005) (noting that with the adoption of the

       Uniform Dissolution of Marriage Act, Indiana “eliminated the need to assign

       blame for the failure of a marriage, such that people frequently call it ‘no-fault

       divorce.’”). As such, Husband’s argument that the trial court impermissibly

       faulted him is unavailing.

[17]   Husband next claims that the trial court’s reference to his “poor judgment” in

       resigning as CEO is “insensitive, thoughtless and legally irrelevant,”

       Appellant’s Br. at 27, because Husband was being treated for depression at the

       time of his resignation. However, the trial court did not find that Husband was

       being treated for depression, and his references to the evidence that he was

       being treated for depression are not in favor of the trial court’s judgment.

       Accordingly, we may not consider such evidence on appeal. See Trabucco, 944
N.E.2d at 558. Nor does Husband explain why the trial court’s alleged

       insensitivity is legal error justifying reversal of the trial court’s decision.

[18]   Thirdly, Husband claims that the trial court’s findings imply that his resignation

       was “part of some plan.” Appellant’s Br. at 27. This, Husband claims, is

       “ridiculous” because he claims he resigned a month before Wife filed for

       dissolution. Id. Again, however, this refers to evidence that does not favor the

       trial court’s valuation decision, and we may not consider it on appeal. See

       Court of Appeals of Indiana | Memorandum Decision No. 02A04-1407-DR-343 | July 8, 2015   Page 8 of 22
       Trabucco, 944 N.E.2d at 558. The evidence favorable to the trial court’s decision

       indicates that Husband did not tell Wife about his resignation until after she

       filed for dissolution, casting doubt on the veracity of his claim that he had

       resigned earlier.

[19]   The same is true for Husband’s fourth argument regarding the trial court’s

       valuation decision, i.e., that the trial court erred in implying that his resignation

       was intentional. Husband claims this is error because he testified that his

       employer asked him to resign due to his mental health. Again, however, the

       trial court was under no obligation to credit Husband’s testimony, and we may

       not consider it on appeal as it does not favor the trial court’s judgment. See

       Trabucco, 944 N.E.2d at 558.


[20]   Husband next claims that the trial court’s valuation decision was improper

       because the trial court did not find that he misused or misspent any of the funds

       in the accounts at issue. While the trial court did not find that Husband misused

       the funds in the accounts, the trial court’s findings emphasized that Husband

       took a position that paid significantly less than his position as CEO; Husband’s

       new position was as advisor to the CEO even though a new CEO was not

       hired. Also, in reports to the Indian government and at trade shows, Husband

       still listed himself as CEO or managing director of Paharpur even after his

       resignation. It is apparent from the trial court’s findings that the court did not

       credit Husband’s version of events, i.e., that he was effectively forced to resign

       his higher-paying position due solely to his emotional state after discovery his

       wife’s infidelity. The trial court also noted that after Husband’s resignation, he

       Court of Appeals of Indiana | Memorandum Decision No. 02A04-1407-DR-343 | July 8, 2015   Page 9 of 22
       continued to pay for family expenses with the funds from the accounts at issue.

       The import of the trial court’s findings are that the depletion of the accounts at

       issue was more attributable to Husband than to Wife. Given our deferential

       standard of review in such matters, we cannot say that the trial court’s

       valuation decision was an abuse of the trial court’s significant discretion.


[21]   Husband’s next argument simply notes that, during the pendency of the

       dissolution action, Husband paid approximately $16,500 to Wife and her

       attorney. However, Husband makes no cogent argument as to why this renders

       the trial court’s valuation decision an abuse of discretion. See Ind. Appellate

       Rule 46(A)(8)(a) (noting that each contention in an appellant’s brief must be

       supported by cogent reasoning); Schwartz v. Schwartz, 773 N.E.2d 348, 353 n.5

       (Ind. Ct. App. 2002) (noting that failing to make a cogent argument as required

       by Rule 46(A)(8)(a) results in waiver of the issue on appeal). More importantly,

       Husband’s argument ignores that the trial court obviously attributed Husband’s

       significant decrease in salary to his decision to resign as CEO.

[22]   Husband’s eighth argument against the trial court’s valuation decision is that

       Wife never objected to Husband’s use of the accounts and even sought court

       permission to use some of the marital assets to purchase a replacement vehicle

       for her and the children. Husband cites no authority, however, to support his

       claim that Wife was required to object to his use of the accounts. While such an

       action may have been more prudent, we cannot say that it was required. With

       regard to Wife’s request to purchase a vehicle, this was because Husband had

       allowed the lease on the van to expire, made no effort to provide a replacement

       Court of Appeals of Indiana | Memorandum Decision No. 02A04-1407-DR-343 | July 8, 2015   Page 10 of 22
       vehicle, and even prevented Wife from using their daughter’s vehicle to

       transport the children.1 Husband’s argument in this regard does not persuade us

       that the trial court’s valuation decision was an abuse of discretion.


[23]   Husband’s ninth reason why the trial court’s valuation decision was improper is

       similarly unavailing. He claims that the trial court effectively ignored its own

       finding that his income was now $80,000 per year and that he was therefore not

       able to pay the family’s expenses without depleting the marital assets. However,

       as discussed above, the trial court clearly laid the blame for the reduction in

       Husband’s income on his decision to resign as CEO, thereby significantly

       reducing his salary.

[24]   The same is true for Husband’s tenth assertion of error, that the trial court

       “ignored” his efforts to be fully transparent with his expenses. Husband notes

       that he provided detailed financial documentation showing where and why he

       spent the funds in the accounts. Yet again, this ignores that the trial court

       believed that Husband was responsible for the significant reduction in his

       income as a result of his resignation as CEO.


[25]   Husband’s next argument regarding the trial court’s valuation decision is that

       the depletion of the accounts was not due to market forces, as was the case in

       Trabucco. Husband claims that he could not have lessened his expenses without

       endangering other assets. For example, he claims that had he stopped paying



       1
        Wife also testified that she never purchased a vehicle and was still without a car at the time of the final
       dissolution hearing.

       Court of Appeals of Indiana | Memorandum Decision No. 02A04-1407-DR-343 | July 8, 2015              Page 11 of 22
       the mortgage, the marital house would have gone into foreclosure. He further

       claims that if he stopped paying for their son’s college expenses, the son would

       have had to quit school. Of course, the latter claim ignores the availability of

       student loans or part-time employment for son to help put himself through

       college.


[26]   Simply said, Husband depleted the accounts to maintain a standard of living

       that neither he nor his family could afford due to his resignation as CEO. The

       trial court recognized that the breakup of the marriage was precipitated by

       Wife’s infidelity. However, this does not alter the fact that Husband maintained

       a lifestyle that he admitted put him in a monthly budget deficit of

       approximately $10,000 after he resigned from his position as CEO.


[27]   Husband’s twelfth argument simply notes that we have held before that the

       “reasonable and necessary use of marital funds to pay for routine financial

       obligations does not constitute dissipation of assets.” Balicki v. Balicki, 837
N.E.2d at 532, 540 (Ind. Ct. App. 2005). However, the trial court did not find

       that Husband dissipated assets. It simply noted that Husband used the money in

       the accounts to pay for family expenses due to his significantly reduced income,

       which itself resulted from Husband’s questionable resignation as CEO of

       Paharpur.2




       2
        Husband also briefly notes that the trial court could have given him credit for the $16,500 he paid to Wife
       and her attorney during the pendency of the case, citing Herron v. Herron, 457 N.E.2d 564,567 (Ind. Ct. App.
       1983). However, the fact that the trial court could have done this does not mean that the trial court abused its
       discretion in failing to do so.

       Court of Appeals of Indiana | Memorandum Decision No. 02A04-1407-DR-343 | July 8, 2015            Page 12 of 22
[28]   Lastly, Husband again takes the trial court to task for referring to his resignation

       as CEO as “poor judgment” on his part, noting again that the dissolution of the

       marriage was precipitated by Wife’s infidelity. However, Husband overlooks

       the trial court’s acknowledgment of Wife’s behavior. The trial court specifically

       noted that Wife had had an affair with her children’s cousin, sent explicit

       photos and videos to the cousin, spent an inordinate amount of time each day

       talking or texting on her phone, and blatantly lied to the trial court when she

       earlier stated that her relationship with Husband’s nephew had ended in 2012.

       Indeed, the trial court was not overly impressed with the behavior of either

       party, noting, “The negatives of each party seem to outweigh the positives.”

       Appellant’s App. pp. 27. However, the fact that Wife’s behavior triggered the

       dissolution of the marriage does not mean that the trial court could not also

       look to Husband’s behavior and conclude that the depletion of the accounts at

       issue was attributable to his actions, thus justifying its decision to value the

       accounts as of the date of filing.

[29]   In summary, none of Husband’s thirteen arguments, either alone or in

       aggregate, convinces us that the trial court abused its discretion in deciding to

       value the accounts awarded to Husband as of the date of filing instead of the

       date of the final hearing. The trial court clearly thought that the reason these

       accounts were depleted was due to Husband’s questionable resignation of his

       position as CEO and his decision to maintain a family lifestyle that his reduced

       level of compensation could not support during the pendency of the dissolution.




       Court of Appeals of Indiana | Memorandum Decision No. 02A04-1407-DR-343 | July 8, 2015   Page 13 of 22
           II. Failure to Consider Money from Husband’s Parents as a Loan

[30]   Husband next alleges that the trial court erred when it found that money the

       family had received from his parents was not a loan. Husband presented

       evidence that, between 2005 and 2012, his parents had given him over $50,000.

       In support of his claim that these funds were a loan that needed to be repaid,

       Husband submitted into evidence a promissory note dated June 7, 2012.

       Husband claims that because Wife failed to object to this promissory note or

       present testimony to counter his claim that the funds received were a loan, the

       trial court was required to accept his claim. We disagree.


[31]   First, as Wife notes, Wife never agreed with Husband or stipulated as to the

       value of Husband’s alleged debt to his parents. Wife’s documentation of the

       marital debts excluded any alleged loans from Husband’s family, indicating that

       she did not agree with the inclusion of this alleged debt in the marital estate.


[32]   More importantly, as the trial court explained in its findings regarding the

       alleged debt, Husband’s evidence regarding the alleged loan casts doubt on his

       claim that he was required to pay back the funds. Although Husband presented

       significant documentation that his father helped pay for his travel expenses and

       made charitable donations on behalf of Husband and Wife, no indication exists

       in this documentation that Husband had ever made any payments on the

       alleged debt even when he had the resources to do so.


[33]   Ultimately, Husband’s argument hinges on the promissory note evidencing the

       debt to his parents. However, as we noted in our recent decision in Crider v.


       Court of Appeals of Indiana | Memorandum Decision No. 02A04-1407-DR-343 | July 8, 2015   Page 14 of 22
       Crider, 15 N.E.3d 1042 (Ind. Ct. App. 2014), trans denied, the fact that an alleged

       debt is evidenced by a promissory note is not dispositive.

[34]   In Crider, the husband claimed that the trial court had erred by failing to include

       as a marital debt money he had received from his father. The husband argued

       on appeal that because the loans were evidenced by promissory notes, the trial

       court was required to include them in the marital estate as liabilities. We

       rejected this argument, noting that our cases have held that trial courts “are not

       required to accept one party’s characterization of funds received from a third

       party as a debt as opposed to an outright gift.” Id. at 1062 (citing Macher v.

       Macher, 746 N.E.2d 120, 124 (Ind. Ct. App. 2001). Instead, when deciding

       whether the exchange of money is either a gift or a loan, courts should consider

       factors such as an expectation or agreement regarding repayment or the accrual

       and payment of interest. Id. (citing Grose v. Bow Lanes, Inc., 661 N.E.2d 1220,

       1225 (Ind. Ct. App. 1996)).


[35]   The same is true here. The trial court was not required to accept Husband’s

       characterization of the money he had received from his family as a debt, and

       the fact that the alleged debt is evidenced by a promissory note is not

       dispositive; instead, we look to whether any expectation or agreement regarding

       repayment and the accrual and payment of interest exists. See id. Here,

       consideration of such factors leads us to conclude that the trial court had

       sufficient evidence to support its conclusion that the money received was not a

       debt. The promissory note does not contain an interest rate or any terms of

       repayment. Even though many of the alleged debts secured by the promissory

       Court of Appeals of Indiana | Memorandum Decision No. 02A04-1407-DR-343 | July 8, 2015   Page 15 of 22
       note were incurred as far back as 2005, the promissory note was not executed

       until 2012. Under these facts and circumstances, the trial court could

       reasonably conclude that the funds Husband received from his family were not

       a debt that should be included as a liability in the marital estate. See id.


                                III. Distribution of the Marital Estate

[36]   Husband next claims that the trial court erred in awarding Wife sixty percent of

       the marital estate.3


[37]   The division of marital property is a task within the sound discretion of the trial

       court, and we will reverse only for an abuse of discretion. Love v. Love, 10
N.E.3d 1005, 1012 (Ind. Ct. App. 2014). An abuse of discretion occurs if the

       trial court’s decision is clearly against the logic and effect of the facts and

       circumstances before the court, or if the trial court has misinterpreted the law or

       disregards evidence of factors listed in the controlling statute. Id. When we

       review a claim that the trial court improperly divided marital property, we will

       not reweigh the evidence and must consider only the evidence most favorable to

       the trial court’s disposition of the property. Id. Even if the facts and reasonable

       inferences might allow for a different conclusion, we will not substitute our

       judgment for that of the trial court. Id.




       3
        Husband also claims that, since the trial court considered the value of the accounts awarded to him as of the
       date of filing instead of the date of the final hearing, he was effectively awarded one percent of the martial
       assets. However, we have already determined above that the trial court’s decision with regard to the date of
       valuation was not an abuse of discretion. Therefore, we proceed with our analysis on the basis that Wife was
       awarded sixty percent of the marital assets and Husband awarded forty percent, as found by the trial court.

       Court of Appeals of Indiana | Memorandum Decision No. 02A04-1407-DR-343 | July 8, 2015          Page 16 of 22
[38]   Pursuant to Indiana Code section 31-15-7-5, an equal division of marital

       property is presumed to be just and reasonable.

               However, this presumption may be rebutted by a party who
               presents relevant evidence, including evidence concerning the
               following factors, that an equal division would not be just and
               reasonable:
                   (1) The contribution of each spouse to the acquisition of the
                   property, regardless of whether the contribution was income
                   producing.
                   (2) The extent to which the property was acquired by each
                   spouse:
                       (A) before the marriage; or
                       (B) through inheritance or gift.
                   (3) The economic circumstances of each spouse at the time
                   the disposition of the property is to become effective,
                   including the desirability of awarding the family residence or
                   the right to dwell in the family residence for such periods as
                   the court considers just to the spouse having custody of any
                   children.
                   (4) The conduct of the parties during the marriage as related
                   to the disposition or dissipation of their property.
                   (5) The earnings or earning ability of the parties as related to:
                       (A) a final division of property; and
                       (B) a final determination of the property rights of the
                       parties.

       I.C. § 31-15-7-5. If the trial court decides to order an unequal division of marital

       assets, it must consider all of the factors set forth in the statute. Love, 10 N.E.3d

       at 1012. Although a trial court may abuse its discretion in considering a factor

       in isolation from the other four factors, the court is not required to explicitly

       address each factor. Id. at 702. However, a court on appeal must be able to infer

       Court of Appeals of Indiana | Memorandum Decision No. 02A04-1407-DR-343 | July 8, 2015   Page 17 of 22
       from the trial court’s findings that all the statutory factors were considered. Id.

       at 703.

[39]   The trial court’s division of marital property is highly fact sensitive. Id. (citing

       Fobar v. Vonderahe, 771 N.E.2d 57, 59 (Ind. 2002)). The trial court’s discretion

       in dividing marital property is to be reviewed on appeal by considering the

       division as a whole, not item by item. Id. A trial court may deviate from an

       equal division so long as it sets forth a rational basis for its decision. Id. The

       party challenging the trial court’s division of marital property must overcome a

       strong presumption that the court considered and complied with the applicable

       statute. Id. at 1012-13. Accordingly, we will reverse the trial court’s distribution

       decision only if no rational basis exists for the court’s decision. Id.


[40]   Here, the trial court explicitly cited to Indiana Code section 31-15-7-5 and listed

       the factors relevant to an award of unequal distribution. The trial court then

       found:


               122. Petitioner’s primary contribution to the parties’ marital
               estate was her role as homemaker and primary caretaker in the
               raising of the parties’ five (5) children.
               123. Respondent’s primary contribution to the parties’ marital
               estate was his income from employment.
               124. Petitioner’s family and Respondent’s family both made
               contributions to the parties’ marital estate. The contributions
               from each family do not constitute a significant share of the
               marital estate.
               125. The economic circumstances of Petitioner and Respondent
               are not as positive at this time as compared to their circumstances
               on the date of filing due to the liquidation of assets with a value
       Court of Appeals of Indiana | Memorandum Decision No. 02A04-1407-DR-343 | July 8, 2015   Page 18 of 22
               of approximately One Hundred Ninety Five Thousand Dollars
               ($195,000.00) during the pendency of this case. Petitioner will
               receive a significant portion of the funds from the parties’ Chase
               IRA which will improve her economic circumstances.
                                                       ***
               131. The Court does not find that Petitioner dissipated marital
               assets during the parties’ marriage.
               132. Respondent’s earnings and earning ability is significantly
               greater than Petitioner’s earnings and earning ability.
               133. Petitioner has rebutted the presumption of an equal
               division of the parties’ marital estate.

       Appellant’s App. pp. 15-17.


[41]   Husband does not claim that the trial court failed to consider the appropriate

       statutory factors, nor does he directly attack the validity of the trial court’s

       factual findings. Instead, he simply asks us to reweigh the evidence, consider

       evidence contrary to the trial court’s judgment, and come to a conclusion

       different from that of the trial court. However, this is not our role on appeal. See

       Love, 10 N.E.3d at 1012-13.


[42]   Furthermore, sufficient evidence supported the trial court’s findings. Wife

       dropped out of college to stay at home with the parties’ children, whereas

       Husband has a bachelors degree and masters degree in engineering. His

       income, even though currently $80,000, has the potential to be and was in the

       recent past nearly twice that amount, with many expenses attendant to his

       employment fully paid by his employer. In contrast, Wife had not been

       employed prior to the separation and worked as a homemaker and caregiver to


       Court of Appeals of Indiana | Memorandum Decision No. 02A04-1407-DR-343 | July 8, 2015   Page 19 of 22
       the parties’ children. At the time of the final hearing, Wife had no vehicle and

       worked as a teachers assistant earning $8 per hour and paid over $50 per week

       for childcare.4 As the marital home was awarded to Husband, Wife will have to

       provide for housing. Under the facts and circumstances of the present case, we

       cannot say no rational basis existed for the trial court’s distribution of marital

       assets.

                                             IV. Attorney Fees

[43]   Lastly, Husband claims that the trial court clearly erred in ordering him to pay

       $14,000 of Wife’s attorney fees. As we explained in Hartley v. Hartley:

                 Indiana Code Section 31-15-10-1 provides that a trial court may
                 order a party to pay a reasonable amount to the other party for
                 the cost of maintaining or defending any action in dissolution
                 proceedings. We review a trial court’s award of attorney fees in
                 connection with a dissolution decree for an abuse of discretion.
                 The trial court abuses its discretion if its decision is clearly
                 against the logic and effect of the facts and circumstances before
                 it. When making such an award, the trial court must consider the
                 resources of the parties, their economic condition, the ability of
                 the parties to engage in gainful employment and to earn adequate
                 income, and other factors that bear on the reasonableness of the
                 award. Consideration of these factors promotes the legislative
                 purpose behind the award of attorney fees, which is to insure that
                 a party in a dissolution proceeding, who would not otherwise be
                 able to afford an attorney, is able to retain representation. When
                 one party is in a superior position to pay fees over the other
                 party, an award of attorney fees is proper. The trial court need
                 not, however, give reasons for its determination.

       4
        Although Wife was enrolled in classes at Indiana University Purdue University—Fort Wayne, the trial
       court found that Wife was not adequately committed to completing her college education and earning a
       degree.

       Court of Appeals of Indiana | Memorandum Decision No. 02A04-1407-DR-343 | July 8, 2015      Page 20 of 22
       862 N.E.2d 274, 286-87 (Ind. Ct. App. 2007) (citations and internal quotations

       omitted).

[44]   Here, the trial court ordered Husband to pay $11,000 to Wife for her attorney

       fees, in addition to $3,000 he was previously ordered to pay but had not yet

       paid. Husband claims that given that the trial court’s uneven distribution of the

       marital assets, which he claims is exacerbated by the trial court’s act of

       awarding him certain accounts that now have very little value, the order for him

       to pay $14,000 in attorney fees is erroneous.


[45]   However, considering only the evidence favorable to the trial court’s decision,

       we cannot say that the trial court abused its discretion. The trial court’s findings

       reveal that Husband’s economic and his income-earning capabilities are

       significantly greater than Wife’s. As noted above, Husband has an advanced

       degree in engineering and has demonstrated the ability to earn significantly

       more than his current $80,000 per year salary. Wife, at the time of the final

       dissolution hearing, earned $8 per hour. Under these facts and circumstances,

       we cannot say that the trial court abused its discretion in ordering Husband to

       pay $14,000 to Wife for attorney fees.

                                                  Conclusion

[46]   The trial court did not abuse its discretion in choosing a valuation date for

       certain marital assets that were subsequently depleted by Husband’s spending;

       nor did it abuse its discretion in failing to consider the funds Husband had

       received from his family as a marital debt. Likewise, the trial court did not


       Court of Appeals of Indiana | Memorandum Decision No. 02A04-1407-DR-343 | July 8, 2015   Page 21 of 22
       abuse its discretion in awarding sixty percent of the marital estate to Wife

       considering Husband’s significantly greater earning potential. Lastly, the trial

       court did not abuse its discretion in ordering Husband to pay $14,000 to Wife

       for attorney fees.

[47]   Affirmed.


       May, J., concurs.
       Robb, J., concurs in result without opinion.




       Court of Appeals of Indiana | Memorandum Decision No. 02A04-1407-DR-343 | July 8, 2015   Page 22 of 22